228 Kan. 692 (1980)
619 P.2d 812
EBENEZER ANTWI, Appellant,
v.
C-E INDUSTRIAL GROUP and/or COMBUSTION ENGINEERING, INC., Appellee.
No. 51,479
Supreme Court of Kansas.
Opinion filed December 6, 1980.
George E. McCullough, of McCullough, Wareheim & LaBunker, of Topeka, argued the cause and was on the brief for the appellant.
Alvin D. Herrington, of McDonald, Tinker, Skaer, Quinn & Herrington, of Wichita, argued the cause, and Richard F. Waters, of Johnson, Bengston, Waters & Thompson, Chartered, of Junction City, was with him on the brief for the appellee.
Gary L. Jordan, of Ottawa, was on the brief amicus curiae for the Kansas Trial Lawyers Association; James C. Wright, of Shaw, Hergenreter, Quarnstrom & Wright, of Topeka, was on the brief amicus curiae for the Kansas Association of Commerce and Industry; and Mark L. Bennett, of Davis & Bennett, of Topeka, and L.M. Cornish, of Glenn, Cornish, Schulteis & Hanson, Chartered, of Topeka, were on the brief amici curiae for The Kansas Association of Property and Casualty Insurance Companies, National Association of Independent Insurers, Alliance of American Insurers, and American Insurance Association.
MEMORANDUM OPINION
WORKERS' COMPENSATION  Partial Disability Award Following Conclusion of Rehabilitation Program  What Award Must Reflect in Terms of Rehabilitation and Claimant's Ability to Perform Usual Work Prior to Injury.
Per Curiam:
We granted a petition for review of the Court of Appeals' decision in this workmen's compensation case. Supplemental briefs and briefs of amici curiae were filed, and the case was argued. After a thorough study, we conclude that the decision of the Court of Appeals properly and correctly resolves the issues.
The opinion of the Court of Appeals in Antwi v. C-E Industrial Group, 5 Kan. App. 2d 53, 612 P.2d 656 (1980), is adopted as the opinion of this court.
The judgment of the Court of Appeals is affirmed, the judgment of the District Court is reversed, and the case is remanded for reconsideration as to the percentage of disability.